AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                      Pagel of l   I   I
                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRJCT OF CALIFORNIA

                     United States of America                               JUDGMENT IN A CRIMINAL CASE
                                     V.                                     (For Offenses Committed On or After November l, 1987)


                         Edel Avalos-Garcia                                 CaseNumber: 3:19-mj-24172

                                                                            Robert E Bovee
                                                                            Defendant's ttorney


REGISTRATION NO. 9083 7298
                                                                                                     FILED
THE DEFENDANT:                                                                                       OCT 15 2019
 ls:J pleaded guilty to count(s) 1 of Complaint
 •    was found guilty to count( s)
                                                                                                    , u,,;:i, ..,,..,. Inn... I \,,,UV~ I
                                                                          SOUTHERN DISTRICT OF CALIFORNIA
      after a plea of not guilty.                                         "'                       DEPUTY
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                   Nature of Offense                                                             Count Number(s)
8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                   1

 •    The defendant has been found not guilty on count(s)
                                                                         -------------------
 •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                               \/
                              ,Q_ TIME SERVED                            • ________ days
 ls:J Assessment: $10 WAIVED ls:J Fine: WAIVED
 ls:J Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 ~~ defendant's possession at the time of arrest upon their deportatioJ:\_or re)Iloval. • _ . __ /~U 1c fl C
'lSl Court..re,qorµi;neµd;, defendant be deported/removed with relative, 1·1IV\_,\\, IC (:i\/( I(\ charged in case
    I 'I 1v, ,I .J L1 1 -r J

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                          Tuesday, October 15, 2019
                                                                          Date oflmposition of Sentence



                                                                          I ~ ~ A l l R Y M. KWlli>N
                                                                          UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                          3: l 9-mj-24172
